t c memo united_states tax_court michael l conn petitioner v commissioner of internal revenue respondent docket no 4422-07l filed date eric johnson for petitioner derek b matta for respondent memorandum opinion marvel judge pursuant to sec_6330 petitioner has petitioned for a review of respondent’s determinations to file a notice_of_federal_tax_lien nftl with respect to petitioner’s unpaid federal_income_tax liability for and 1unless otherwise indicated all section references are to the internal_revenue_code code as amended and all rule references are to the tax_court rules_of_practice and procedure to proceed by levy to collect that liability after concessions the issue we must decide is whether respondent abused his discretion in determining that the proposed levy may proceed and that the nftl filed with respect to the unpaid liability was appropriate to resolve this issue the parties contend we must consider the following questions a whether this court has jurisdiction to consider petitioner’s unperfected and untimely claims that he overpaid his tax_liabilities for years after nondetermination years and that the overpayments should be applied to reduce or eliminate the unpaid liability for determination_year and b whether the mitigation provisions of sections enable us to consider petitioner’s overpayment claims with respect to the nonndetermination years background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts is incorporated herein by this reference petitioner resided in louisiana when the petition was filed petitioner and his wife patricia a conn timely filed their form_1040 u s individual_income_tax_return subsequently petitioner was indicted for making uttering and 2petitioner concedes his claim for interest abatement and agrees that collection alternatives are no longer at issue possessing forged securities the charges arose from petitioner’s misappropriation of funds from the police association of new orleans on date petitioner pleaded guilty to making uttering and possessing a forged security with the intent to deceive under u s c sec_513 as part of petitioner’s sentence the u s district_court for the eastern district of louisiana ordered him to pay dollar_figure in restitution and sentenced him to to months’ imprisonment on the basis of the criminal case respondent determined that petitioner was required to include the misappropriated funds in his income for but that he failed to do so on date respondent mailed to petitioner a notice_of_deficiency for at that time petitioner was serving his sentence in a federal penitentiary in texas conn v commissioner tcmemo_2008_186 although respondent mailed a joint notice_of_deficiency to petitioner and his wife at their last_known_address petitioner did not receive the notice or file a timely petition to contest it because of his temporary residence in the federal penitentiary id on date respondent assessed an income_tax deficiency of dollar_figure a sec_6663 penalty of dollar_figure and 3mrs conn filed a separate petition in response to the notice_of_deficiency before trial the commissioner conceded that under sec_6015 mrs conn was not liable for the deficiency and we entered a decision reflecting the settlement conn v commissioner tcmemo_2008_186 interest collectively the liability against petitioner for respondent subsequently filed two nftls against petitioner’s property in louisiana and mailed petitioner a notice_of_federal_tax_lien filing and your right to a hearing dated date on date respondent mailed to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with respect to the liability petitioner timely submitted a form request for a collection_due_process_hearing to contest the lien and levy notices in the form and throughout the hearing process petitioner specifically requested the right to challenge the liability settlement officer brenda esser settlement officer esser conducted a sec_6330 hearing on date she did not permit petitioner to contest the liability because respondent had mailed a notice_of_deficiency to him for in a notice_of_determination dated date respondent’s appeals_office determined that the lien and levy actions were proper and sustained them on date petitioner timely filed a petition for review of respondent’s determinations in the resulting case this court found that settlement officer esser had improperly denied petitioner the right to raise the liability issue conn v commissioner supra we held that under sec_6330 petitioner could challenge the liability because he never received the notice_of_deficiency id we remanded the case to respondent to conduct a supplemental hearing under sec_6330 at which petitioner could challenge the liability the case on remand was assigned to settlement officer doris augustine settlement officer augustine who conducted the supplemental hearing on date settlement officer augustine concluded that respondent had properly determined petitioner’s liability respondent’s appeals_office issued a supplemental notice_of_determination concerning collection actions under sec_6320 and sec_6330 again upholding the collection actions the case was set for trial in new orleans on date before the trial date petitioner and respondent reached a settlement on the liability issue in a stipulation of settled issues the parties agreed that petitioner was liable for a dollar_figure deficiency and a sec_6663 penalty of dollar_figure for plus interest the stipulated liability in a second stipulation of settled issues the parties agreed that petitioner had failed to report dollar_figure of income for 4petitioner took the position that although he was convicted of embezzlement he did not direct the embezzled funds to himself or use the funds for personal purposes see conn v commissioner supra on date respondent filed a motion for remand to consider collection alternatives we granted the motion and remanded the case for another supplemental hearing to be held by date the second remand was assigned to settlement officer james feist settlement officer feist on date settlement officer feist requested that petitioner submit specified information and documents before the hearing including an updated form 433-a collection information statement for wage earners and self-employed individuals financial documentation supporting that form and a plan to satisfy the stipulated liability petitioner did not submit any of the requested financial information instead petitioner submitted unsigned form sec_1040x amended u s individual_income_tax_return claiming that he had overpaid his taxes for through and through the overpayments were attributable to restitution payments that petitioner had made to satisfy the restitution component of his sentence in the criminal case beginning in date petitioner made restitution payments as of date petitioner had made restitution payments totaling dollar_figure petitioner claimed deductions for the restitution payments on 5after the hearing petitioner restricted his claim to offsets arising from overpayments made through schedules c profit or loss from business sole_proprietorship attached to the unsigned form sec_1040x on date settlement officer feist held a telephone conference with petitioner and petitioner’s counsel petitioner argued that the overpayments shown on the unsigned form sec_1040x for the nondetermination years should be offset against the liability however settlement officer feist did not consider the form sec_1040x because petitioner had not signed or filed them furthermore settlement officer feist determined that he could not consider the overpayment claims because the overpayment claims were for nondetermination years and petitioner’s assertion that he was entitled to offsets from nondetermination years was not an appropriate collection 6petitioner claimed the following amounts on his form sec_1040x for a business_expense deduction of dollar_figure and an overpayment of dollar_figure for a business_expense deduction of dollar_figure and an overpayment of dollar_figure for a business_expense deduction of dollar_figure and an overpayment of dollar_figure for a business_expense deduction of dollar_figure and an overpayment of dollar_figure for a business_expense deduction of dollar_figure and an overpayment of dollar_figure for a business_expense deduction of dollar_figure and an overpayment of dollar_figure for a business_expense deduction of dollar_figure and an overpayment of dollar_figure for a business_expense deduction of dollar_figure and an overpayment of dollar_figure for a business_expense deduction of dollar_figure and an overpayment of dollar_figure and for a business_expense deduction of dollar_figure and an overpayment of dollar_figure the business_expense deductions on the schedules c equal the amounts of restitution that petitioner paid to the department of justice except for when petitioner paid dollar_figure in restitution but deducted only dollar_figure on his form 1040x alternative and the overpayment claims were not timely asserted during the sec_6330 hearing petitioner also claimed that he was entitled to interest abatement for the period from his hearing request until receipt of a response from the appeals_office settlement officer feist denied this request concluding that petitioner’s interest abatement claims exceeded the scope of the hearing finally settlement officer feist concluded that petitioner presented no viable collection alternative largely because of his failure to provide pertinent financial information or to suggest an appropriate alternate method of paying the liability on date respondent’s appeals_office issued a supplemental notice_of_determination denying petitioner’s request for collection alternatives finding that all legal and procedural requirements had been met as required by section 7in concluding that the form sec_1040x and attached schedules c could not be considered settlement officer feist stated requesting adjustments of tax in periods outside of the subject tax period is not a collection alternative requesting adjustments is a liability issue for periods other than the one subject period and this issue not part of the current remand in my opinion this issue could have been and should have been raised and addressed no later than immediately after the time that the current assessment was sustained by appeals officer augustine 8as noted supra note petitioner subsequently waived his claims for interest abatement and for consideration of collection alternatives c and determining that the lien and levy actions could proceed discussion i collection hearing procedure a filing of nftl and related hearing rights sec_6321 imposes a lien in favor of the united_states on all property and property rights of a taxpayer liable for taxes after a demand for the payment of the taxes has been made and the taxpayer fails to pay those taxes the lien arises when the assessment is made sec_6322 sec_6323 generally requires the secretary9 to file an nftl with the appropriate state office for the lien to be valid against certain third parties sec_6320 requires the secretary to notify the taxpayer in writing of the filing of an nftl and of the taxpayer’s right to an administrative hearing on the matter sec_6320 affords the taxpayer the right to a hearing sec_6320 requires that the administrative hearing be conducted pursuant to sec_6330 d other than paragraph b thereof and e 9the term secretary means the secretary_of_the_treasury or_his_delegate sec_7701 and the term or_his_delegate means any officer employee or agency of the treasury_department duly authorized by the secretary_of_the_treasury directly or indirectly by one or more redelegations of authority to perform the function mentioned or described in the context sec_7701 b_notice of intent to levy and related hearing rights sec_6331 authorizes the secretary to levy upon all property and property rights of a taxpayer liable for taxes who fails to pay those taxes within days after notice_and_demand for payment sec_6330 provides that no levy may be made on any property or rights to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made sec_6330 affords the taxpayer the right to a hearing sec_6330 specifies the matters to be considered at the administrative hearing and sets forth the hearing procedures c the sec_6320 hearing if a taxpayer requests a hearing in response to either an nftl or a notice_of_levy pursuant to sec_6320 or sec_6330 a hearing shall be held before an impartial officer_or_employee of the irs office of appeals sec_6330 at the hearing the taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives sec_6330 a taxpayer may also contest the existence or amount of the underlying tax_liability if he did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 see also 114_tc_604 following the hearing the appeals_office must determine whether the proposed collection action may proceed in making that determination the appeals_office is required to take into consideration verification presented by the secretary during the hearing process that the requirements of applicable law and administrative procedure have been met relevant issues raised by the taxpayer and whether the proposed lien or levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns regarding the intrusiveness of the proposed levy action sec_6330 sec_6330 grants this court jurisdiction to review the determination made by the appeals_office in connection with the sec_6330 hearing where the underlying tax liability10 is properly at issue we review the taxpayer’s liability de novo see 114_tc_176 we review all other determinations for abuse_of_discretion 117_tc_183 sego v commissioner supra pincite goza v commissioner supra pincite an abuse_of_discretion occurs if the appeals_office exercises its discretion arbitrarily capriciously or without sound basis in fact or law 112_tc_19 10we have interpreted the phrase underlying tax_liability in sec_6330 to include any amounts owed by a taxpayer pursuant to the tax laws such as deficiencies additions to tax and interest 115_tc_329 ii petitioner’s challenges to the notice_of_determination the parties have stipulated the amount of the unreported income petitioner embezzled that must be included in his income for the parties have also stipulated the resulting income_tax deficiency and penalty amounts consequently the parties agree in effect to the amount of the underlying tax_liability for before any adjustments for overpayments in nondetermination years the fundamental dispute focuses on alleged overpayments made in nondetermination years that petitioner asserts should be determined in this sec_6320 case and then applied to offset the agreed-upon liability for petitioner did not file refund claims with respect to the alleged overpayments as required by the refund provisions of the code and related regulations within the applicable_period of limitations set forth in sec_6511 petitioner attempts to overcome this problem by introducing into evidence unsigned form sec_1040x claiming the overpayments and asserting that we have jurisdiction in this proceeding not only to determine overpayments but also to decide that the mitigation provisions of sections permit us to do so petitioner thus attempts to use this proceeding as a one-stop shop for dispensing his brand of tax justice we decline to do so for the reasons set forth herein iii jurisdiction in sec_6320 proceedings to determine overpayments in nondetermination years under sec_6330 we have jurisdiction over the determination made by the appeals_office and our jurisdiction is defined by the scope of that determination 125_tc_14 under sec_6330 the determination of the appeals_office must take into account the verification required by sec_6330 any relevant issue relating to the unpaid tax or the proposed collection action that was raised by the taxpayer under sec_6330 and the balancing considerations required by sec_6330 since an ‘unpaid tax’ is the sine qua non of the commissioner’s authority to levy a claim directed at the status of the tax as unpaid is a relevant issue relating to the unpaid tax or the proposed collection action id pincite we have stated in this regard as follows meaningful review of a claim that a tax sought to be collected by levy has been paid_by means of a remittance or an available credit will typically require consideration of facts and issues in nondetermination years as those years may constitute the years to which a remittance was applied or from which a credit originated id pincite fn ref omitted in frieje we held that we had jurisdiction to consider a taxpayer’s claim that a payment made in the determination_year was misapplied to an earlier nondetermination year insofar as the facts and issues with respect to the nondetermination year were relevant to computing the unpaid tax for the determination_year after examining the facts and circumstances surrounding the remittance we concluded that the commissioner’s application of the remittance to the earlier nondetermination year was proper our jurisdiction to consider relevant issues raised in a sec_6320 or sec_6330 proceeding is not unlimited however if a taxpayer asserts that an overpayment from a nondetermination year should be applied to an unpaid tax_liability for a determination_year the taxpayer must demonstrate that he has acted timely in asserting his claim to the refund_or_credit in 116_tc_60 we held that overpayments from nondetermination years that were first claimed on delinquent returns filed more than years late did not reduce the amount of unpaid tax due for the determination years because the refund claims made on the delinquent returns were barred by the applicable_period of limitations governing refunds and credits see sec_6511 sec_6513 in brady v commissioner t c ___ we held that alleged overpayments for nondetermination years that the taxpayer had asserted on refund claims disallowed by the commissioner could not be credited against the unpaid tax for the determination_year because the taxpayer did not file a refund_suit to contest the disallowance within the period of limitations set forth in sec_6532 these cases establish that if we assume our jurisdiction in cases governed by sec_6330 may permit us to consider overpayment claims arising from nondetermination years we may not credit against unpaid tax owed for a determination_year any alleged overpayment that is not timely asserted or litigated as required by the refund provisions of the code petitioner made restitution payments during years after but he did not claim a deduction for the restitution payments on his original returns for those years after respondent initiated collection activity with respect to the unpaid liability petitioner belatedly attempted to claim that he was entitled to deduct the restitution payments and that he had overpaid his tax_liabilities for years in which he made restitution payments petitioner did not file formal refund claims with respect to the alleged overpayments however instead he introduced into evidence unsigned and unfiled form sec_1040x with respect to the nondetermination years in which he had paid restitution arguing that he is entitled to credits against his liability for the overpayments like the taxpayers in landry and brady petitioner did not take timely action to obtain credit or refund of overpayments with respect to the nondetermination years petitioner however attempts to avoid the limitations problem by claiming that the mitigation provisions of sections apply as we understand petitioner’s argument he asserts that the provisions apply because the parties entered into a stipulation regarding the amount of embezzlement income that was includable in petitioner’s income for and that stipulation constitutes a determination within the meaning of sec_1313 the determination adopts a tax treatment of the embezzlement income that is inconsistent with a different and erroneous tax position involving the embezzlement income the connection between the two inconsistent positions is described in sec_1312 and the other tax years are closed for adjustment under the applicable_period of limitations respondent disagrees respondent asserts that petitioner does not correctly state the conditions for mitigation and that even if he did accurately state the conditions he failed to demonstrate that he met all of the required conditions for mitigation to apply under sections congress enacted the mitigation provisions presently codified as sections to provide relief for specified errors and inconsistent positions in very limited circumstances 34_tc_1051 see also fong v commissioner tcmemo_1998_181 the mitigation provisions are detailed and any party claiming the benefit of the provisions must carry the burden of proving that the provisions apply bradford v commissioner supra pincite sec_1311 provides sec_1311 general_rule --if a determination as defined in sec_1313 is described in one or more of the paragraphs of sec_1312 and on the date of the determination correction of the effect of the error referred to in the applicable paragraph of sec_1312 is prevented by the operation of any law or rule_of law other than this part and other than sec_7122 relating to compromises then the effect of the error shall be corrected by an adjustment made in the amount and in the manner specified in sec_1314 under sec_1313 a determination is a decision by the tax_court or a judgment decree or other order by any court of competent jurisdiction which has become final a closing_agreement made under sec_7121 a final disposition by the secretary of a claim_for_refund or under regulations prescribed by the secretary an agreement for purposes of this part signed by the secretary and by any person relating to the liability of such person or the person for whom he acts in respect of a tax under this subtitle for any taxable_period the circumstances under which an adjustment under sec_1311 is authorized are set forth in sec_1312 and include such things as the double inclusion of an item_of_gross_income and the double allowance or double disallowance of a deduction or credit sec_1312 - petitioner contends that the determination in question is the parties’ stipulation that he was required to include in his taxable_income dollar_figure of embezzlement income which petitioner asserts will ultimately be incorporated into a decision and that it qualifies as a decision of the tax_court under sec_1313 petitioner also appears to contend that the inconsistent_position requiring mitigation is respondent’s failure to allow deductions in the nondetermination years for the amounts of restitution paid and to credit the resulting overpayments against the liability we reject petitioner’s mitigation argument for several reasons first petitioner has failed to prove that a qualifying determination within the meaning of sec_1313 has been made second petitioner has failed to demonstrate any circumstances described in sec_1312 under which the adjustment provided by sec_1311 is authorized third petitioner has failed to prove that the alleged overpayments resulting from restitution payments made in the nondetermination years are the result of any error in the prior tax treatment of those payments or in the prior tax treatment of the embezzlement income that generated the obligation to make the payments we elaborate below the only determination that petitioner identifies is the stipulation of the parties regarding the amount of embezzled 11par of the second stipulation of settled issues erroneously states that the taxable_year is not but the introductory language confirms that the correct year is income includable in his income the stipulation has not yet resulted in any decision and it does not reflect a final substantive decision on the merits of the case ordinarily in order to qualify as a court decision judgment decree or order that has become final within the meaning of sec_1313 a court action must involve a substantive decision on the merits see eg 40_tc_506 an administrative settlement agreement is not a determination for purposes of sec_1313 see 72_f3d_1338 7th cir affg tcmemo_1994_492 811_f2d_949 5th cir however a decision incorporating a stipulation of settlement that specifies the tax treatment of an adjustment on which mitigation is sought may qualify as a determination under sec_1313 see 265_fsupp_770 n d ohio affd 375_f2d_457 6th cir petitioner relies on shields to support his argument that the stipulation constitutes a determination within the meaning of sec_1313 unlike the stipulation in shields the stipulation in question has not been incorporated in any decision nor has there been a binding determination by this court that is finaldollar_figure we conclude that the stipulation is not a 12although neither party addressed this problem it does not appear that mitigation relief can be obtained in the same continued qualifying determination under sec_1313 on the facts of this case we also reject petitioner’s contention that a circumstance of adjustment described in sec_1312 exists in this case petitioner has not demonstrated that there has been an erroneous double inclusion of the income embezzled by him nor has he proven that there has been any double disallowance of a proper deduction with respect to the embezzled income petitioner’s position stated simply is that he has been required by the terms of his sentence in the criminal case to pay restitution with respect to the income he embezzled he has paid some of the required restitution and he is entitled to deduct the restitution payments thereby generating overpayments in other years that should offset his liability for the embezzled income petitioner’s position does not reflect any inconsistency or inequity in the tax treatment of either the embezzled income or the restitution payments that can be cured by recourse to the mitigation provisions we so hold because the mitigation provisions of sections do not apply we hold that petitioner’s time-barred overpayment claims for nondetermination years are not allowable as credits against the liability petitioner has raised no other continued proceeding as that in which a determination is made 385_f2d_26 2d cir issues under sec_6320 or sec_6330 with respect to the nftl or the proposed levy action we conclude therefore that the appeals_office did not abuse its discretion in determining that the collection actions may proceed and we sustain the determination we have considered the remaining arguments of both parties for results contrary to those discussed herein and to the extent not discussed above conclude those arguments are irrelevant moot or without merit to reflect the foregoing decision will be entered for respondent
